Citation Nr: 1533562	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  06-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right leg disorder.

4.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2011, the Board remanded the case for further development.

In July 2012, the Board denied the Veteran's claims.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in March 2014, on the basis of a Memorandum Decision, vacated the denial and remanded the matter to the Board for further action.

In May 2015, the Veteran submitted a claim for service connection for multiple myeloma.  As the Board cannot take original jurisdiction of this claim, it is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  A neck disorder was not diagnosed in service or for years thereafter, and the most probative evidence is against a finding that the current diagnosis of mild cervical facet arthritis without neurological deficiency is related to service.

2.  A lumbar spine disorder was not diagnosed in service or for years thereafter, and the most probative evidence is against a finding that the current diagnosis of degenerative disk disease (DJD) with limited motion and pain is related to service.

3.  A right leg disorder was not diagnosed in service, and the most probative evidence is against a finding that the current diagnosis of radiculopathy of the right leg is related to service or a service-connected disability.

4.  A right foot disorder was not diagnosed in service or for years thereafter, and the most probative evidence is against a finding that the current diagnosis of radiculopathy of the right leg, with dull sensation on the outer side of the right foot and toes, is related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A neck disorder, currently diagnosed as mild cervical facet arthritis without neurological deficiency, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

2.  A lumbar spine disorder, currently diagnosed as DJD with limited motion and pain, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

3.  A right leg disorder, currently diagnosed as radiculopathy of the right leg, was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

4.  A right foot disorder, currently diagnosed as radiculopathy of the right leg, with dull sensation on the outer side of the right foot and toes, was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2014). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue. See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in March 2006 and January 2007, prior to the initial adjudication of the claims in March 2008, informed the Veteran of the information necessary to substantiate his claims.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The notice letter included information with regard to the assignment of a disability rating and effective date.  Dingess/Hartman, 19 Vet. App. 473.  While the Veteran was not provided notice as to his claims on a secondary basis, such is moot, as the disability to which the Veteran attributes his right leg and right foot disorders, his lumbar spine disability, is not service-connected.  Additionally, the March 2014 Memorandum Decision did not indicate there are any notice deficiencies.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

Further, the Veteran's service treatment records and pertinent post-service treatment records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the Board notes that the Veteran, by a May 2012 request, sought assistance from his United States Senator to obtain relevant medical records for submission to the VA and to request delay of further action until such records are submitted.  In response, the Senator, in June 2012, wrote the Board and reported that the Veteran intended to obtain his military records and submit them for review.  Thus, it is clear by the Senator's June 2012 letter that he does not have the Veteran's military records and has no plans to obtain such. To date, the Veteran has not submitted additional military records.  Significantly, during the entire course of the appellate period, the Veteran's service treatment records have been associated with the claims file.  Further, the Veteran, by his June 2012 Brief, filed by his representative, did not request additional time to submit evidence or comment upon the records he noted in his correspondence with his Senator.  As such, there is no indication that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA must provide a medical examination in a service connection claim when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in December 2007, and the examiner rendered an opinion sufficient to adjudicate the claims.

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the Veteran's representative elicited from the Veteran a recitation of his in-service injuries and symptoms, and a discussion of the medical evidence pertinent to the claims, specifically, the private opinions rendered in March 2010 and June 2010.  The Acting Veterans Law Judge stated the representative has done an excellent job in organizing his presentation and that such preempted him from having any questions on the issues.  Thus, the Acting Veterans Law Judge did not have to fully explain the issues or elicit evidence that may have been overlooked, as such had been fully developed by the Veteran's representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, the Board finds there has been substantial compliance with its January 2011 remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that, as directed by the Board, the Veteran's records maintained by the Social Security Administration (SSA) were obtained and associated with the claims file.  The Appeals Management Center (AMC) later issued a Supplemental Statement of the Case (SSOC) in May 2012.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand and adjudication of the claims is appropriate.  38 C.F.R. § 3.655 (2014); see Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has not identified any evidence that remains outstanding and the March 2014 Memorandum Decision did not raise any duty to assist issues.  See Carter, 26 Vet. App. at 542-43.  VA's duty to assist is met.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The second and third elements of service connection may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating: (1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d 1372, at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neck, Lumbar Spine, Right Leg, and Right Foot Disorders

The Veteran asserts that service connection is warranted for neck and lumbar spine disorders, related to in-service injuries; and that service connection for right leg and right foot disorders is warranted on a secondary basis, related to his lumbar spine disorder.  During the course of the appeal, and specifically during his August 2010 Board hearing, the Veteran asserted that he incurred neck and back injuries during three separate accidents, his May 1970 fall out of bed and jeep crash, and his July 1971 helicopter crash.  He and his wife further assert that he has not incurred any injuries after service.

There is no disputing that the Veteran has current diagnoses for his neck, lumbar spine, right leg, and right foot disorders.  On VA examination in December 2007, the Veteran was diagnosed with mild cervical facet arthritis without neurological deficiency, and DJD of the lumbar spine with limited motion and pain and radiculopathy of the right leg, with dull sensation on the outer side of the right foot and toes.  Further, during the appellate period, the Veteran was also diagnosed with osteoporosis and minimal degenerative changes of the right foot on x-ray examination in September 2004.  Thus, he satisfies the threshold requirement of any service connection claim, proof that he has the claimed disabilities.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer, 3 Vet. App. 223, at 225. 

So resolution of these claims ultimately turns on whether the Veteran's neck, lumbar spine, right leg, and right foot disorders are attributable to his military service, or to a service-connected disability.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records dated in May 1970 indicate that he dislocated his right shoulder after falling from his bunk.  The numerous treatment records demonstrating treatment for the Veteran's right shoulder are silent for complaint, treatment, or diagnosis of a neck, lumbar spine, right leg, or right foot disorder.

The Veteran's service treatment records also dated in May 1970 indicate that he fractured his left wrist after being thrown from a jeep during an accident.  The numerous treatment records demonstrating treatment for the Veteran's left wrist are silent for complaint, treatment, or diagnosis of a neck, lumbar spine, right leg, or right foot disorder.

A December 1970 opinion of local board of flight surgeons is of record and indicates that the Veteran was physically qualified for duty involving actual control of aircraft.  The opinion included a description of his right shoulder injury from falling out of his bunk in May 1970 and his left wrist fracture from falling out of jeep, also in May 1970.  The opinion indicates that the Veteran was evaluated at monthly intervals and that he underwent an active program of physical therapy for his left wrist.  The Veteran offered no rebuttal.

Service treatment records dated in July 1971 indicate that the Veteran was involved in a plane crash and required physical examination.  The examiner noted that there were no complaints and no physical findings, with the exception of anxiety.

All Reports of Medical Examination and Reports of Medical History, dated from September 1967 to August 1973, are silent for any complaint, treatment, or diagnosis of a neck, lumbar spine, right leg, or right foot disorder.

The Veteran is certainly competent to state that he injured in his neck and back during his in-service accidents.  Layno, 6 Vet. App. 465, at 470.  However, the Board does not find his contentions to be credible.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

There is simply no probative evidence corroborating the Veteran's statements.  There is significant medical evidence dated during the time of the Veteran's in-service accidents, and the Board does not argue that his right shoulder was injured when he fell from his bunk and his left wrist was fractured when he was thrown from a jeep during a crash. The Board does not argue that the Veteran was involved in a helicopter crash.  However, the Veteran underwent physical evaluation on numerous occasions.  On no occasion did he report neck and back pain, and on no occasion did an examiner report an abnormality of the neck or back.

During the course of the appeal, in written statements and in testimony before the Board, the Veteran has asserted that he did not report neck and back pain after his in-service accidents because fellow Marines were losing their lives, or body parts, and he didn't raise issues over aches and pain and bruises unless it was really incapacitating.  He reported that the doctors were under pressure, treating combat injuries, and they ruled on what was relevant to the injury and didn't necessarily treat other injuries.

However, the Veteran's assertion that he did not complain of neck and back pain related to his in-service accidents due to a Marine culture of toughness or respect for more seriously wounded service members is contradicted by the evidence of record.  The Veteran's service treatment records demonstrate that he underwent no less than 25 instances of dental treatment, and underwent at least 3 electrocardiograms.  Such records demonstrate that the Veteran sought treatment on multiple occasions for flu symptoms, chest colds, and viral syndrome.  He sought treatment for a re-injury of his right shoulder, pain in the right ear, a swollen left ear, sinus problems, tonsillitis, an allergic reaction, and an inguinal hernia.  The Veteran also sought treatment after stepping on a toy and a foreign body was found and removed from his right heel, and he is in receipt of service connection for his right heel.

Thus, it is clear that the Veteran sought treatment for a number of ailments, some incurred during accidents and some general complaints, during service.  The Board cannot conceive of a scenario wherein the Veteran, already receiving significant medical treatment for injuries sustained during in-service accidents, would be unwilling to complain of additional pain.  In essence, if the Veteran's right shoulder and left wrist were being treated extensively, it is unreasonable to conclude that if he had neck and back complaints, he would not have reported them.  Significantly, upon discharge from service, at least 2 years subsequent to the last in-service accident, no abnormality of the neck or lumbar spine was found.  Based on the foregoing, the Board finds that the Veteran's lay statements as to his in-service neck and back complaints are not credible and are thus of little probative value.  Rucker, 10 Vet. App. 67.

As discussed above, there is no probative evidence of chronicity during service, as to the claimed disorders.  Further, there is no evidence of continuity as to the claimed disorders.  Review of the claims file indicates that at the time of the Veteran's December 1973 VA special orthopedic examination for compensation purposes, he reported that he was involved in a plane crash in July 1971 and that while he was not aware of any injuries at the time, he soon found himself having to sleep on his back with a pillow under his neck.  He reported that his neck would get stiff.  No cervical spine abnormalities were found.  At the time of the Veteran's August 2010 Board hearing, he asserted that after service, he felt some lower back pulling after picking up his daughters.  He asserted that he always tried to stay in shape and exercised more after the sensation he felt after picking up his daughters.  His private treatment records do not begin to record neck, lumbar spine, right leg, or right foot complaints or disorders until the mid-1980's, and the Veteran does not contend otherwise.  During all treatment, and on VA examination in December 2007, the Veteran has described his symptoms as occasional.  There is no evidence of continuous neck, lumbar spine, right leg, and right foot disorders since separation from service to the present.  See Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider a Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Accordingly, service connection is not warranted on the basis of chronicity or continuity or symptomatology.

In support of his claim, the Veteran submitted two letters written by a fellow service member, in April 2006 and January 2007, respectively. In both letters, the fellow service member described the July 1971 helicopter crash and the Veteran's role in such.  He reported that he did not know the extent of the Veteran's injuries, and that to talk about such was not proper for Marines.  The Board does not argue that the Veteran was involved in a helicopter crash during service, and the Veteran's fellow service member, by his own admission, was not aware of the injuries incurred by the Veteran.  The fellow service member's statements do not speak to the disputed issue, whether the Veteran's current neck, lumbar spine, right leg, and right foot disorders are related to service, or to any service-connected disability, and are thus of little probative value.

In an August 2009 statement, the Veteran's wife, a dentist, reported that during all of their years together, the Veteran's only injuries were those that occurred during active duty.  She asserted that when their family physician, Dr. Y., had informed them that the Veteran's neck and back problems were from old injuries, she knew that the Veteran's neck and back problems were from the injuries incurred during active duty because the Veteran had not injured himself since.  In a May 2012 statement, the Veteran's wife described the Veteran's in-service injuries and reported that he tolerated stiffness and bruising of the head, neck, and shoulders without further complaint because there were many Marines with injuries requiring more immediate attention that the Veteran.  She again reported that since the Veteran's in-service injuries, he had led a quiet life without further trauma.

The Veteran are his wife are competent to report symptoms such as pain, stiffness, and bruising during service and the absence of injuries after service, which are within the realm of their personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  However, the Veteran's current cervical and lumbar arthritis and radiculopathy of the right leg and foot are not simple medical conditions the Veteran or his wife are competent to self-diagnose, because these diagnoses fall outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau, 492 F.3d at 1377, n. 4; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014) (requiring x-ray evidence of arthritis).  An opinion as to the etiology of the Veteran's disabilities is complex, especially given that spinal x-rays taken three months after separation from service were normal and x-rays did not begin to show arthritic changes until nearly ten years after separation from service.  See VA orthopedic examination (December 10, 1973); Dr. Y., radiographic report (February 22, 1983) ("We are suspicious of a little relative narrowing of the interspace at L5-S1 . . . .  No major arthritic changes are seen.").  The question of nexus is further complicated by the Veteran's longstanding history of high-impact physical activity, such as mountain climbing and regular long-distance running.  See, e.g., Letter to SSA (March 3, 2006).  While the Veteran's wife is a dentist and reportedly dissected cadavers during dental school, she has not offered an etiological opinion in a professional capacity.  See Statement (March 25, 2015).  Moreover, the evidence does not show that she or the Veteran possess the requisite skill, knowledge, training, or experience to render an opinion as to the etiology of the Veteran's musculoskeletal disorders.  Accordingly, neither the Veteran nor his wife are not competent to self-diagnose the Veteran's current arthritis or radiculopathy or offer an opinion as to their etiology and their opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316.

While the Veteran and his wife are not competent to state that his current disabilities were caused by a particular injury, their testimony regarding the absence of injuries after service is sufficient to indicate some evidence of a nexus between the current disabilities and service.  See Memorandum Decision, 6 (March 2014); Jandreau, 492 F.3d at 1376.

On VA examination in December 2007, the Veteran complained of minor pain and burning in the right foot, occasional numbness in the right leg and right foot, occasional stiffness in the neck, and low back pain with limited motion.  He reported private treatment, with occasional physical therapy.  He reported that later in life, around 1980, he started to experience pain in his back and legs, and more recently; he started to experience neck pain with limited motion.  He denied any other injuries.  The examiner noted the Veteran's in-service injuries and reported that he had reviewed the claims file.  Subsequent to physical examination, including x-ray examination, the examiner diagnosed the Veteran with mild cervical facet arthritis without neurological deficiency, and DJD of the lumbar spine with limited motion and pain and radiculopathy of the right leg, with dull sensation on the outer side of the right foot and toes.  He opined that it is less likely as not that the Veteran's complaints are related to military service.  He reasoned that Veteran had clinical evidence of right radiculopathy which was consistent with radiological findings of the lumbar spine as well as limitation of motion.

The Veteran's private physician, Dr. Y., submitted a statement dated in March 2010 indicating that the Veteran had symptoms to include numbness and loss of feeling in the right leg and right foot, with a diagnosis of pinched nerves due to compression in the lumber region of the spine.  He also reported that the Veteran had symptoms to include loss of range of motion of the head and neck, with a diagnosis of arthritis development in the neck in areas of past damage.  Dr. Y. opined that the conditions were the consequence of injury or trauma, and that he had not treated the Veteran for any trauma that could have caused the conditions cited during the last 25 years.  In a June 2010 statement, Dr. Y. reported that he had diagnosed and treated the Veteran for the conditions described in the March 2010 statement, and that such were the consequence of injury or trauma, predating the years he had been the Veteran's primary physician.

The opinion rendered by Dr. Y. is less probative than the opinion rendered at the time of the Veteran's December 2007 VA examination.  Significantly, Dr. Y. only opines that the Veteran's conditions are related to injury or trauma.  While he asserts that he hasn't treated the Veteran for a trauma that could have caused his conditions, Dr. Y. does not specifically cite the Veteran's in-service accidents.  To be clear, Dr. Y. did not attribute the Veteran's pinched nerves due to compression in the lumber region of the spine and arthritis development in the neck in areas of past damage with the Veteran's in-service fall from a bunk, or jeep or helicopter accidents.  Dr. Y.'s opinion is simply that the Veteran's conditions are the consequence of injury or trauma.

Further, there is no indication that Dr. Y. has reviewed the claims file.  The review of a Veteran's claims file, as it pertains to obtaining an overview of the Veteran's medical history, is not a requirement for private medical opinion, and such opinion may not be discounted solely because the private clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008). 

In this case, however, review of the Veteran's claims file would have provided Dr. Y. with the opportunity to observe and comment upon the treatment records dated during the time of the Veteran's in-service accidents.  Significantly, he would have had the opportunity to observe that the Veteran's service treatment records were silent for complaint, treatment, or diagnosis of a neck, lumbar spine, right leg, or right foot disorder, and that the Veteran, during the course of treatment for his injuries incurred during his in-service accidents, did not complain of neck or back pain.  He would have had the opportunity to observe that the treatment records dated at the time of his in-service accidents specifically limited the relevant diagnoses to a dislocated right shoulder, a fractured left wrist, and anxiety.

The thoroughness of the physical examination, opportunity to review relevant facts related to the Veteran's case history, and rationale provided for the opinion rendered at the time of the VA examination dated in December 2007, accord this opinion, that the Veteran's current neck, lumbar spine, right leg, and right foot disorder are less likely than not the result of military service more probative value than Dr. Y.'s March 2010 and June 2010 opinions.  Gabrielson, 7 Vet. App. 36 ; Sklar, 5 Vet. App. 140; Nieves-Rodriguez, 22 Vet App. 295.

Critically, the Board acknowledges that the Veteran and his wife's report of observable symptoms, including the absence of injuries after service, indicate some evidence of nexus.  The Board finds, however, that this evidence is far outweighed by x-ray evidence of no spinal injuries three months after separation from service, the fact that the current disabilities did not begin to have clinical onset until nearly 10 years after separation from service, and the December 2007 medical opinion that the current disabilities are not related to service.  Accordingly, the required medical nexus is not found, and service connection is not warranted.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, as discussed above, the weight of the evidence is against such finding.  Thus, service connection for neck, lumbar spine, right leg, and right foot disorders is not warranted.

In sum, the weight of the credible evidence demonstrates that the Veteran's current neck, lumbar spine, right leg, and right foot disorders first manifested many years after service and are not related to his active service or any incident therein.


ORDER

Service connection for a neck disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a right foot disorder is denied.



____________________________________________
JOHN H. NILON
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


